Citation Nr: 0217187	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  00-05 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left ankle 
disability.



ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from February 1996 
to March 1996, and from February 1997 to October 1997.  This 
case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 RO rating decision.


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim 
that the veteran currently has bilateral hearing loss which 
is related to service.

2.  The preponderance of the evidence is against the claim 
that the veteran currently has a left ankle disability which 
is related to service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 
3.385 (2002).

2.  Service connection for a left ankle disability is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In seeking VA disability compensation, the veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002).  Specifically, he contends that he 
currently has bilateral hearing loss and a left ankle 
disability, both of which reportedly first manifested in 
service in 1997 (during his second period of active duty).  

"Service connection" basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during 
service or through the application of statutory 
presumptions.  38 C.F.R. § 3.303(a) (2002).

I.  Claim for service connection for bilateral hearing loss

Service medical records from the veteran's first period of 
active duty reflect that in conjunction with an October 1995 
entrance examination, he denied any history of hearing loss.  
On examination, his ears and ear drums were normal.  An 
audiogram revealed normal hearing, as did an audiogram 
conducted in February 1996.  The veteran was discharged 
early due to a right inguinal hernia condition.

Service medical records from the veteran's second period of 
active duty reflect that at a February 1997 entrance 
examination, he again denied any history of hearing loss.  
On examination, his ears and ear drums were normal.  An 
audiogram revealed normal hearing. 

At a March 1997 examination conducted for purposes of 
submarine duty, the veteran again denied any history of 
hearing loss.  On examination, his ears and ear drums were 
normal.  An audiogram revealed normal hearing.  On a health 
record dated in June 1997, the veteran denied having any 
history of marked hearing loss.  

The veteran underwent a separation examination in October 
1997.  He continued to deny any history of hearing loss.  

An audiogram revealed pure tone thresholds in decibels as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
5
5
LEFT
15
10
10
10
5

The veteran was not diagnosed as having any hearing loss 
disability.  He was discharged early due to a personality 
disorder.

The veteran underwent a VA audiological examination in 
December 1998.  He reported having had eight months of 
military noise exposure while working in a submarine.  He 
denied any history of civilian occupational noise exposure.  
Pure tone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
10
LEFT
15
15
15
10
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
He was not diagnosed as having any hearing loss disability. 

The veteran is presumed to have had sound hearing on 
entrance into service, and nothing precludes that 
presumption in this case, for either period of active duty.  
See 38 C.F.R. § 3.304(b) (2002).  Thus, whether service 
aggravated a preexisting hearing loss condition is not at 
issue in this case.  See 38 C.F.R. § 3.306 (2002).  

A veteran may also be granted service connection for 
sensorineural hearing loss, although not otherwise 
established as incurred in service, if such condition is 
manifested to a 10 percent degree within one year following 
service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2002).  However, there is 
no evidence in this case that the veteran was treated for or 
diagnosed as having sensorineural hearing loss in service or 
within one year of his discharge.

A veteran may also establish service connection if all of 
the evidence, including that pertaining to service, shows 
that a disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  However, in this 
case, the evidence is insufficient to establish a hearing 
loss disability for VA purposes.  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385 (2002). 

The VA audiological examination conducted in December 1998 
indicates that the veteran's auditory threshold bilaterally 
does not exceed 40 decibels at any frequency.  Likewise, the 
auditory threshold bilaterally for at least three of the 
frequencies does not exceed 25 decibels.  Finally, the VA 
examination revealed a speech recognition score of 100 
percent in the right ear and 100 percent in the left ear.  
This evidence is insufficient to establish a hearing loss 
disability for VA purposes under 38 C.F.R. § 3.385 (2002).  
Moreover, without competent evidence of current diagnosis, 
there is no current disability for which service connection 
may be granted.

To the extent that the veteran himself has claimed that he 
currently has bilateral hearing loss, the Board notes that 
as a layman, he has no competence to give a medical opinion 
on the diagnosis of a condition. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, lay assertions of 
medical diagnosis cannot constitute evidence upon which to 
grant the claim for service connection. Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has bilateral hearing loss which 
was incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West Supp. 2002).  When the preponderance of evidence is 
against a claim, it must be denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Claim for service connection for left ankle disability

Service medical records from the veteran's first period of 
active duty reflect that in conjunction with an October 1995 
entrance examination, he denied any history of arthritis, 
rheumatism, or bursitis, bone, joint or other deformity, 
lameness, or foot trouble.  On examination, his lower 
extremities were normal. 

An "Individual Sick Slip" indicates that the veteran sought 
treatment at sick bay in March 1996 for "leg problems." He 
was discharged early due to a right inguinal hernia 
condition.

Service medical records from the veteran's second period of 
active duty reveal that at a February 1997 entrance 
examination, he denied any history of arthritis, rheumatism, 
or bursitis, bone, joint or other deformity, lameness, or 
foot trouble.  On examination, his lower extremities were 
normal. 

At a March 1997 examination conducted for purposes of 
submarine duty, the veteran again denied any history of 
arthritis, rheumatism, or bursitis, bone, joint or other 
deformity, lameness, or foot trouble.  On examination, his 
lower extremities were normal (except for mild, asymptomatic 
bilateral pes planus). 

The veteran underwent a separation examination in October 
1997.  He reported that he had injured his left ankle and 
was experiencing random, sharp pains there.  Examination of 
the left ankle revealed no instability, swelling, 
crepitance, or deformity.  Range of motion was full and the 
veteran's gait was normal.  He reported tenderness without 
any withdrawal to palpation.  The veteran was diagnosed as 
having subjective ankle pain.  He was discharged early due 
to a personality disorder.

He underwent a VA feet examination in December 1998.  He 
reported that he sprained his left ankle while running in 
boot camp in 1997.  He apparently went to sick call, had x-
rays taken, and was treated with medication.  Afterwards, 
while in a submarine, he apparently sprained his left ankle 
again.  During the present examination, he did not complain 
of pain in the left ankle.  Rather, he reported discomfort 
in the lateral aspect of the left ankle upon standing for a 
long time.  He was not taking any pain killers, nor had he 
sought medical attention in the prior year for left ankle 
symptoms.  Examination of the left ankle was completely 
negative, and the veteran was not diagnosed as having any 
left ankle condition.  

The veteran is presumed to have had a sound left ankle on 
entrance into service, and nothing precludes that 
presumption in this case, for either period of active duty.  
See 38 C.F.R. § 3.304(b) (2002).  Thus, whether service 
aggravated a preexisting condition is not at issue in this 
case.  See 38 C.F.R. § 3.306 (2002).  The veteran may also 
establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

A veteran may also be granted service connection for 
arthritis of the left ankle, although not otherwise 
established as incurred in service, if such condition is 
manifested to a 10 percent degree within one year following 
service. 38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a) (2002).  However, there is 
no evidence in this case that the veteran was treated for or 
diagnosed as having arthritis of the left ankle in service, 
within one year of his discharge or at any time after 
service.

Indeed, the evidence simply fails to show that the veteran 
currently has any left ankle disability.  While he 
complained of left ankle symptoms during his separation 
examination in October 1997, the VA examination conducted in 
December 1998 was entirely negative for a left ankle 
disability.  As note above, without competent evidence of 
current diagnosis, there is basis for a grant of service 
connection. 

To the extent that the veteran himself has claimed he has a 
left ankle disability, the Board notes that as a layman, he 
has no competence to give a medical opinion on the diagnosis 
of a condition. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical diagnosis 
cannot constitute evidence upon which to grant the claim for 
service connection. Lathan v. Brown, 7 Vet. App. 359, 365 
(1995).

In sum, the preponderance of the evidence is against finding 
that the veteran has a current left ankle disability which 
was incurred in or aggravated by service. 38 U.S.C.A. § 1110 
(West Supp. 2002).  When the preponderance of evidence is 
against a claim, it must be denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326 (2002) (regulations 
implementing the VCAA).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection in this 
case.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  The veteran filed a formal claim for 
service connection in October 1998.  See 38 C.F.R. 
§ 3.151(a) (2002). 

VA must provide the veteran notice of required information 
and evidence not previously provided that is necessary to 
substantiate the claim for service connection.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002). 
The United States Court of Appeals for Veterans Claims 
recently held that a remand for compliance with the VCAA was 
required because the Secretary neither "'notif[ied] the 
claimant ... of any information, and any medical or lay 
evidence, not previously provided to the Secretary that 
[was] necessary to substantiate the claim' [nor did he] 
'indicate which portion of that information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary ... will attempt to obtain on behalf of the 
claimant,'" Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (quoting 38 U.S.C. § 5103(a)).  

The RO sent the veteran a development letter in February 
2002 which went into great detail concerning the types of 
evidence he could submit in support of his claims for 
service connection, and what the respective duties (between 
VA and the veteran) were in obtaining evidence. The veteran 
was also sent a rating decision in December 1998 and a 
statement of the case in February 2000.  These documents, 
collectively, have abundantly informed the veteran of the 
information and evidence necessary to substantiate his 
claims for service connection.

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. §  5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(1-3) (2002).  

In this case, the RO has obtained the veteran's service 
medical records (for both periods), and the veteran has not 
indicated that there are any outstanding records to be 
considered. 

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. §  5103A(d) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  In this case, the veteran was 
afforded VA examinations in December 1998.  The reports of 
both examinations have been obtained and carefully reviewed. 

In a March 2000 Form 9, the veteran suggested that his in-
service complaints of left ankle pain were not properly 
documented, and that the VA examinations conducted in 
December 1998 were not sufficiently precise.  However, the 
Board finds that the veteran's service medical records (for 
both periods of active duty) appear complete and intact, and 
that the December 1998 VA examinations were sufficiently 
accurate and thorough.

On his March 2000 form, the veteran also requested a hearing 
at the RO before a Board member.  However, he ultimately 
failed to appear for this hearing, which was scheduled to 
take place in August 2002. 

There are no areas in which further development may be 
fruitful.  The applicable requirements of the VCAA have been 
substantially met by the RO.  There would be no possible 
benefit to remanding this case to the RO or to otherwise 
conduct any other development.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral 
to the RO for initial consideration under VCAA, poses no 
harm or prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  The 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the veteran because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a left ankle 
disability is denied.



		
C. W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

